Title: From James Madison to James Monroe, 11 August 1811
From: Madison, James
To: Monroe, James


Dear Sir
Mtpelier Aug. 11. 1811
I snatch the opportunity by the bearer of yours of this date, to send to the Ct. House for the next rider who does not call here, the line you request in answer. As the report alluded to is erroneous as I supposed it to have been, a contradiction seemed to be due to the manner in which it was given to the public. Mr. Gales you will see has undertaken one which will probably be sufficient. Notwithstanding the late unseasonable as well as unwarrantable condemnations, it is best to pursue a steady course of fairness & truth towards that Govt. A more delicate question is whether, the same considerations both foreign & domestic, do not require the statement made by Mr. Gales as to the blockade of May 1806. to be now adapted to the disavowal of Mr. Foster, of the construction put on his communication on that subject. I regret much the injurious accident to your health. It is fortunate that its consequences are passing off. Yrs
James Madison
